Per Curiam.
The question here is substantially one of fact. The findings of the learned referee are fully supported by the evidence, and his legal conclusions properly follow therefrom. We have no doubt, upon the evidence, that the transaction between Sprague and Yale, which is here questioned, was a fair one under the circumstances. Yale took the lease and property which were assigned to him in good faith, and for value. He was entirely innocent of any fraudulent purpose of Sprague’s. The same was true of the transfer to the hotel company. The learned referee, in addition to his report, has given his reasons therefor in a careful opinion which covers the main questions discussed before us. We are satisfied with this opinion, and need add nothing further thereto. The judgment should be affirmed, with costs.